Per Curiam.

The basis of appellant’s argument is that his right to parole consideration provided in R.C. 2967.03 automatically creates a liberty interest sufficient to establish a right to procedural due process. This contention was rejected in Greenholtz v. Nebraska Penal Inmates (1979), 442 U.S. 1, with the exception of where the state statute itself creates an expectancy of release. The Nebraska statute before the court in Greenholtz required release by the parole authority unless any one of four conditions negating parole was found to exist. The court stated that the expectancy of release provided by the Nebraska statute “is entitled to some measure of constitutional protection,” but emphasized that “* * * whether any other state statute provides a protectible entitlement must be decided on a case-by-case basis.” Id. at 12.
R.C. 2967.03 provides the Ohio Adult Parole Authority may grant parole to a prisoner “* * * if in its judgment there is a reasonable ground to believe that if * * * the prisoner is paroled, such action would further the interests of *43justice and be consistent -with the welfare and security of society.” This statute is a grant, of discretion; it does not create any presumption that parole will be issued and does not create an expectancy of parole upon which appellant can base his due process claim. See Wagner v. Gilligan (C.A. 6, 1979), 609 F. 2d 866.
Appellant also makes a claim that he was not provided written reasons for the ten-year extension of his next parole hearing as required by appellees’ administrative regulations. This factual question was resolved against appellant by the court of appeals and this court is not persuaded to the contrary.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.
J. P. Celebrezze, J., not participating.